Martin Ch. J.:
That a judgment, to constitute a bar .to a claim in a subsequent action, must be rendered upon the merits,, upon the same mattér in issue, and between the same parties or their privies, is unquestionable.
In the present case, testimony was offered, and received, tending to show that a portion of the property here in litigation had been the subject of a former suit,, between this same plaintiff, and the defendant and his-, wife, and that judgment was given therein. What that judgment was, or upon what founded, we are not informed. It may have been rendered upon the merits,, or for misjoinder of parties,- or other collateral reason. *76We are not sufficiently informed respecting- it to attribute to it any force, or to determine its character. We only know, that it was a judgment against other parties than the one now before us as defendant.
The judgment is reversed, with costs, and a new trial ■ordered.
The other Justices concurred in the result.